Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 1 CODE I, John M. Kelly, the President and principal executive officer of Man Investments (USA) Corp., the Managing Member of Man-AHL 130, LLC (“Man-AHL 130”), certify that (i) the Annual Report of Man-AHL 130 on Form 10-K for the period ending March 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Annual Report fairly presents, in all material respects, the financial condition and results of operations of Man-AHL 130. Date:June29, 2007 /s/ John M. Kelly John M. Kelly President
